Citation Nr: 0601660	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation for hepatitis C pursuant to 
38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to January 
1977. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  On appeal, the Board remanded the 
claim in October 2004 for further evidentiary development.  
The remand directives having been completed, the matter is 
again before the Board for appellate review.

In July 2004, the veteran and his wife testified at a hearing 
before the undersigned Veterans Law Judge of the Board, 
sitting in Nashville, Tennessee.  The hearing transcript is 
of record.


FINDINGS OF FACT

1.  The evidence does not establish an etiological link 
between active service and hepatitis C.  

2.  Hepatitis C is not the proximate result of VA negligence, 
carelessness, inadequate medical skills, poor judgment, or 
other incidence of fault with respect to the performance of a 
1983 tonsillectomy, nor is it an unforeseen residual of the 
tonsillectomy. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for hepatitis C are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.361, 3.385, 3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hepatitis C - Service Connection; 38 U.S.C.A. § 1151 
Compensation

Service Connection

The veteran reportedly was diagnosed with hepatitis C in or 
around 1991.  He discovered he had hepatitis C in the course 
of donating blood some decade and a half ago.  He had donated 
blood since 1982, and did not have hepatitis symptoms before 
1990 or 1991.  He was never told he had hepatitis C until 
1991; however, he testified to his knowledge that an 
"accurate" testing method specific to hepatitis C was not 
available until the late 1980s.  See Board hearing 
transcript, pp. 7-8.  An August 2002 letter from Central 
Florida Blood Bank, Inc. documents a 1991 blood donation and 
notes "reactive" with respect to the presence of hepatitis 
C antibody.  A June 1999 VA clinical record documents a 
diagnosis of hepatitis C.

There is ample VA clinical evidence of treatment for 
hepatitis C within the last several years.  As such, one 
criterion for service connection - the present manifestation 
of the disability for which service connection is sought - is 
met.  38 C.F.R. § 3.303 (2005); Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997) (38 U.S.C.A. §§ 1110 and 1131 require 
that a present disability be manifested for service 
connection).  However, the claim fails because the record 
fails to show present hepatitis was incurred in active 
service.  38 C.F.R. § 3.303.    

With respect to his claim based on direct causation, the 
veteran maintains that he contracted the hepatitis C virus 
during boot camp, when he was inoculated with contaminated 
needles.  This allegation was first raised in his June 2002 
statement, after the RO denied the January 2001 claim, solely 
on entitlement to compensation under 38 U.S.C.A. § 1151.  See 
February 2002 rating decision.  The veteran's service medical 
records, however, do not disclose any diagnosis or treatment 
for hepatitis or liver problems.  Nor does it disclose 
information about inoculation or immunization during service.  
Based on the above, the record does not show manifestation of 
a chronic disorder, which, here, is claimed as hepatitis C, 
as of discharge.  

The veteran submitted print-outs of electronic mail exchanges 
among several veterans, who apparently served during the 
Vietnam Era (a few of the individuals reported in their 
statements service in the late 1960s or early 1970s) who 
contended that they had witnessed or participated in 
inoculations during service, with "jet injector" 
instruments not cleaned between inoculations.  Some men 
reportedly were seen bleeding.  The veteran also submitted 
what appear to be Internet articles concerning, in essence, 
the link between jet injector inoculations performed on 
Vietnam Era veterans and prevalence of hepatitis C in such 
individuals, and provided his own statement to the effect 
that he did not have any history of liver problems before 
entering service.  These items apparently were proffered, 
essentially, to buttress the veteran's theory as to 
causation.

The electronic mail print-outs appear to have resulted from 
an online communication forum among veterans, but none of the 
individuals states that he witnessed the veteran's 
inoculation or that he had served with the veteran.  These 
items carry marginal probative value because, while it may be 
true, as a general matter, that some Vietnam Era veterans 
received jet injector inoculations, there is highly probative 
medical evidence, as will be discussed in more detail below, 
that, in the instant case, the likely cause of hepatitis lies 
elsewhere and that it is not service-related.  The lack of 
evidence of liver problems or hepatitis C during service, and 
as well, more than a thirteen-year gap between discharge and 
earliest evidence of hepatitis C, tend to support this 
conclusion.  Again, the veteran himself testified at the 
Board hearing that, before 1990 or 1991, he did not have 
symptoms he understands are associated with hepatitis C, 
which he certainly is in a position to recognize as he now 
has the disease.  Moreover, he testified that he began 
treatment for hepatitis C around 2000.  See transcript, p. 
10.  

Nor does the record show current hepatitis C is etiologically 
related to active service.  Etiology of a claimed disorder or 
disease is essentially an issue in the province of a doctor 
or other medical professional, who, by virtue of appropriate 
training, education, and/or experience, is qualified to opine 
thereon.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (Lay evidence is acceptable to prove the occurrence of 
an injury during active duty or symptomatology over time when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons; however, lay evidence is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.).  

The Board has reviewed the entire record and finds only one 
medical opinion specifically addressing the etiology of the 
veteran's hepatitis C.  The May 2005 report of a VA medical 
doctor, who had previously examined the veteran in February 
2005, stated, in essence, that the veteran contracted 
hepatitis C through a blood transfusion post 1983 
tonsillectomy (discussed in more detail below), rather than 
during boot camp.  This conclusion was rendered after a full 
examination of the veteran and consideration of his medical 
history as documented in the claims file.  The record 
presents no other etiology opinion to counter the C&P 
examiner's conclusion, to at least place the evidence for and 
against the claim in equipoise so as to permit the Board to 
employ the benefit-of-reasonable doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  Service 
connection is denied on the basis of direct causation.    

Entitlement under 38 U.S.C.A. § 1151

With respect to his Section 1151 claim, the veteran's basic 
contention is that he acquired hepatitis C in the course of 
medical care (tonsillectomy) received at the Tampa, Florida, 
VA medical facility in October 1983.

Under 38 U.S.C.A. § 1151, when a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R.
§§ 3.358, 3.800 (2005).  The regulations provide that, in 
determining that additional disability exists, the physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
For surgery, the physical condition prior to the disease or 
injury will be the condition which the surgery was designed 
to relieve.  38 C.F.R. 
§ 3.358(b).  In determining whether additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, or medical or surgical treatment, the 
following considerations will govern: whether additional 
disability is actually the result of such disease or injury 
or an aggravation of existing disease or injury and not 
merely coincidental therewith; the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
or surgical treatment.  Also, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  38 C.F.R. § 3.358(c).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended as 
to the nature of disability for the purposes of compensation 
thereunder.  For claims filed on or after October 1, 1997, 
this law includes the requirement that additional disability 
be the result of carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an event not reasonably foreseeable.  
See Jones v. West, 12 Vet. App. 460, 463 (1999) (the 
amendment applies only to claims filed on or after October 1, 
1997).  The change of law, in effect, overruled Brown v. 
Gardner, 115 S. Ct. 552 (1994), which held that, under then-
effective law, no showing of negligence was required for 
38 U.S.C.A. § 1151 compensation.  VA regulatory revisions, 
effective September 2, 2004, implemented this change in the 
law.  See 69 Fed. Reg. 46,426 (2004).  

As the veteran's claim was filed in 2001, the amended version 
is applicable.  VAOPGCPREC 40-97 (63 Fed. Reg. 31,263 
(1998)).  Thus, essentially, the crux of this 38 U.S.C.A. 
§ 1151 claim is whether additional disability resulted from 
negligence, carelessness, lack of proper skill, error in 
judgment, or other instance of fault on the part of VA in the 
course of providing medical care, or the event is one not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  
This issue is one in the province of medical professionals 
qualified to address the issue; lay opinion as to poor 
medical judgment or skill, carelessness, or negligence, or 
lack or foreseeability or existence of additional disability 
attributable to VA medical treatment, is not deemed 
competent.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
and Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Lay evidence is not competent to prove a matter requiring 
medical expertise).  See also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions); 38 
C.F.R. § 3.159(a)(2) (lay evidence is considered competent if 
it is provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused additional 
disability or death, it must be shown that the hospital care 
or medical or surgical treatment caused additional disability 
or death; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without informed consent.  See 38 C.F.R. § 3.361 
(2005).

Whether the proximate cause of additional disability or death 
was an event not reasonably foreseeable is to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  VA considers whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. 
§ 3.361.

Records from West Orange Memorial Hospital, a private 
facility, dated in October 1983, indicate that the veteran 
was treated for active bleeding from the throat.  He had had 
a tonsillectomy less than two weeks prior, at the Tampa, VA 
medical facility.  He underwent emergency surgery and was 
released three days after admission with a diagnosis of 
active bleeding from post tonsillectomy tonsillar bed.    

The record further includes Tampa VA clinical records 
reflecting a diagnosis of tonsillitis and September 1983 
tonsillectomy.  VA records associated with the surgery do not 
document blood transfusion in the course of tonsillectomy 
itself.  The veteran himself testified he did not have a 
blood transfusion until some time after the tonsillectomy, 
when he began bleeding from the surgery site.  See p. 19, 
transcript.  The post-surgery notes of the VA surgeon who 
performed the tonsillectomy state, in part: "The patient 
tolerated the procedure well and is now ready for discharge . 
. .  and found to have no hemorrhage from either tonsillar 
fossa."  Thus, the record does not present evidence that 
would support a conclusion that the veteran was infected with 
contaminated blood during the tonsillectomy, or that there 
were unusual or extraordinary complications with the surgery 
itself.  

Nor does the record present evidence of fault, negligence, 
inadequate medical skills, poor professional judgment, or 
carelessness on VA's part with respect to providing care.  
The May 2005 C&P examiner's opinion states, in pertinent 
part: "[I]t is most likely that [the veteran's] hepatitis C 
[was] contracted through blood transfusion [referring to 
emergency care received at the Orange Memorial Hospital], but 
this does not implicate or indicate any negligence or any 
fault on the part of the VA . . ."  As rationale for 
concluding that blood transfusion likely was the cause of the 
veteran's hepatitis C, the examiner stated that (a) other 
than purported in-service inoculation, which is not shown in 
the record, and the 1983 blood transfusion, shown in the 
record, the veteran's history does not include applicability 
of other common risk factors (such as drug use by needles or 
high-risk sexual history); and (b) "accurate and sensitive 
screening tests and techniques for blood and blood products" 
were not available at the time the veteran had tonsillectomy 
and subsequent private emergency care for bleeding.  Thus, 
the examiner deduced that it is likely the veteran received 
contaminated blood during the transfusion.  The record does 
not reflect any etiology opinion contrary to that provided by 
the C&P examiner.          

The veteran does not contend he did not consent to VA 
provision of medical care generally or as to the 1983 
tonsillectomy.  Thus, there is no issue here with respect to 
whether VA provided care without informed consent.   

Nor is the veteran's vague allegation as to hepatitis C as an 
"unforeseen residual" of tonsillectomy sufficient.  Again, 
record presents no medical evidence that there were unusual 
complications resulting from surgery; the veteran "tolerated 
the procedure well," according to the surgical records.  No 
doctor has opined as to negligence, carelessness, poor 
judgment, or fault on VA's part with respect to the 
tonsillectomy procedure such that it caused bleeding some two 
weeks later.  The record does indicate, however, that the 
veteran likely received contaminated blood at a private 
facility, weeks after the tonsillectomy.  As the record 
further shows that accurate screening procedures for blood 
products were not available at the time of the transfusion in 
1983, it would hardly be sound to conclude that because 
hepatitis C was not reasonably foreseeable, VA should be 
deemed to have been at fault.  A reasonable health care 
provider would not have considered hepatitis C to be an 
ordinary risk of the treatment provided (tonsillectomy) where 
no screening procedures were available at the time.  See 
38 C.F.R. § 3.361.

Based on the foregoing, the Board is compelled to conclude 
that the preponderance of the evidence is against the claim.  
It does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).    
  



II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a February 2001 letter, the RO 
notified the veteran of the basic elements of a service 
connection claim.  The February 2002 rating decision 
explained what evidence is needed with respect to the 
38 U.S.C.A. § 1151 claim and why the claim is denied.  The 
Statement of the Case (SOC) and two Supplemental SOCs 
(SSOCs), together, provided the basic requirements of service 
connection, and as well, for entitlement to compensation 
under Section 1151, citing VA regulations implementing 
Section 1151, and explained the reasons for denial.  The 
November 2004 letter, sent by the VA Appeals Management 
Center (AMC), explained that, if the veteran provides 
information about the sources of evidence or information 
pertinent to the claim, to include private medical care 
providers, state or local governments and employers, then VA 
would make reasonable efforts to obtain the records from the 
sources identified.  The veteran also was notified that, 
notwithstanding VA's duty to assist, he ultimately bears the 
burden to ensure adequate substantiation of his claim.  As 
for the "fourth element," the July 2005 SSOC set forth 
38 C.F.R. § 3.159, from which the fourth element is derived.     

The Board acknowledges that the VCAA full notice was given 
during appeal, after the issuance of the rating decision upon 
which this appeal is based.  The Board finds no prejudicial 
error resulted as a result of this timing defect.  The 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
agency of original jurisdiction (AOJ) decision: "[W]e do not 
hold that . . . [a] case in which pre-AOJ-adjudication notice 
was not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, the veteran had content-complying notice during appeal, 
and, even after he was sent the most recent (July 2005) SSOC 
and notified that he has an additional 60 days to comment on 
his claim, he did not specifically claim that VA failed to 
comply with VCAA notice requirements, or that he has any 
evidence in his possession required for full and fair 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  Rather, his representative wrote in 
October 2005 that the file is ready for Board review.  No new 
evidence was submitted thereafter, but the representative did 
file argument in support of the appeal.  Based on these 
considerations, the Board finds no evidence of prejudicial 
error due to the timing of the notice.   

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical records, Board hearing testimony, VA 
outpatient treatment records, private medical records, C&P 
examination findings appropriate to an evaluation of this 
claim, and the veteran's written statements concerning the 
claim.  The Board's remand directives were completed.  Based 
upon the foregoing, the Board concludes that VA has met its 
duty-to-assist obligations.     


ORDER

Service connection for hepatitis C is denied.

Entitlement to compensation for hepatitis C based on 
38 U.S.C.A. § 1151 is not shown. 



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


